department of the treasury employer_identification_number contact person - id number contact telephone number uil internal_revenue_service p o box cincinnati oh number release date date date legend b program name c employer name d number e dollars amount dear you asked for advance approval of your employer-related scholarship grant procedures under sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students our determination we approved your procedures for awarding employer-related scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding employer-related scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provided in code sec_117 description of your request your letter indicates you operate an employer-related scholarship program called b for employees of c the only purpose of b is to assist grant recipients in completing an educational program solely for the recipients' own personal benefit neither you nor c will use b for the purposes of recruiting employees to c inducing employees to remain with c or otherwise inducing employees to engage in conduct desirable to c letter catalog number 58264e you will be awarding approximately d annual scholarship grants fore dollars each to dependent_children of current full-time employees of c scholarships are to be used for any course of study at an educational_institution described in sec_170 that leads to a terminal degree certification or other professionally recognized credential without any limitation to courses of study that provide any particular benefit to you or c in addition scholarships must be used only for tuition fees books board and room expenses at educational organizations described sec_170 to be eligible applicants must be dependent_children of c's employees who have served with c for at least three years not be disqualified persons as defined in sec_4946 with respect to you disqualified persons as defined in sec_4958 with respect to the organization selecting the grant recipients or immediate_family of members of the selection committee be high school graduates or in some other manner establish eligibility for a course of study or training at a college university or post-secondary vocational school be pursuing or plan to pursue a program that leads to a terminal degree certification or other professionally-recognized credential and carry or plan to carry a full-time course load sufficient to allow maximum eligibility for scholarship assistance from other governmental and private sources furthermore eligibility will not be limited based on the rank or level of compensation which the applicant's parent has at c or any other criterion relating to the employment of the applicant's parent at c other than the three-year minimum employment period applicants are required to submit to you a detailed application with supporting documentation you will then turn over all applications from applicants meeting the eligibility requirements to the selection committee which will be another nonprofit organization independent of you and c current or former directors officers or employees of you or c will not be permitted to serve on the selection committee furthermore the members of the selection committee will not be in any position to derive private benefit from the selection of certain potential grantees over others because they are fully independent of you or c and because their family members are not eligible for scholarship grants the selection committee will evaluate applications based on the character qualities of the applicant as shown by the applicant's academic history and application materials and the committee's view of the applicant's likelihood of academic success the selection process will not discriminate among applicants based on race religion national origin gender sexual orientation or veteran status the members of the selection committee will make selections based only on the eligibility criteria and not based on any criteria related to the employment of the recipients' parents or c's line_of_business letter catalog number 58264e you will make grants in the order recommended by the committee and will not make more grants than awarded by the committee or vary the amounts awarded by the committee you not c will make the-announcement of the grant awards you expect to renew scholarship grants throughout the recipient's course of study for a maximum of four years renewal of scholarship grants will be contingent upon the recipient's continued eligibility for and enrollment in the course of study for which the scholarship grant was awarded and on the recipient's meeting all of the reporting requirements renewal will not be contingent on the continued employment of the recipient's parent with c or on any services to be provided to c in the future by the recipient's parent grantees will be required to provide a transcript from the educational_institution where they are enrolled showing their courses taken and grades received after the end of each academic period covered by the scholarship grant if the scholarship grant is for a course of study that does not involve taking courses or receiving grades you will require a report on the progress of the course of study after each academic period together with the transcript or report you will also require a budget for the following academic period unless the academic period being reported is the final academic period covered by the grant you plan to award employer-related grants to fewer than percent of applicants who are eligible have applied and have been considered by the selection committee if you determine that by following your standard procedures you would award grants to more than percent of such applicants you will award fewer grants to ensure that you are awarding grants to fewer than percent of such applicants while continuing to make awards to grantees in the order established by the selection committee basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is a scholarship or fellowship subject_to code sec_117 the grant is to be used for study at an educational_organization described in code sec_170 revproc_76_47 1976_2_cb_670 provides guidelines to determine whether grants a private_foundation makes under an employer-related program to employees or children of employees are scholarship or fellowship grants subject_to the provisions of code sec_117 if the program satisfies the seven conditions in sections dollar_figure through dollar_figure of revproc_76_47 and meets the applicable_percentage tests letter catalog number 58264e described in section dollar_figure of revproc_76_47 we will assume the grants are subject_to the provisions of code sec_117 you represented that your grant program will meet the requirements of either the percent or percent percentage_test in revproc_76_47 these tests require that the number of grants awarded to employees' children in any year won't exceed percent of the number of employees' children who were eligible for grants were applicants for grants and were considered by the selection committee for grants or the number of grants awarded to employees' children in any year won't exceed percent of the number of employees' children who were eligible for grants whether or not they submitted an application or the number of grants awarded to employees in any year won't exceed percent of the number of employees who were eligible for grants were applicants for grants and were considered by the selection committee for grants you further represented that you will include only children who meet the eligibility standards described in revproc_85_51 1985_2_cb_717 when applying the percent test applicable to employees' children in determining how many employee children are eligible for a scholarship under the percent test a private_foundation may include only those children who submit a written_statement or who meet the foundation's eligibility requirements they must also satisfy certain enrollment conditions you represented that your procedures for awarding grants under this program will meet the requirements of revproc_76_47 in particular an independent selection committee whose members are separate from you your creator and the employer will select individual grant recipients you will not use grants to recruit employees nor will you end a grant if the employee leaves the employer you will not limit the recipient to a course of study that would particularly benefit you or the employer other conditions that apply to this determination this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don't differ significantly from those described in your original request this determination is in effect as long as your procedures comply with sections dollar_figure through dollar_figure of revproc_76_47 and with either of the percentage tests of sec_4 if you establish another program covering the same individuals that program must also meet the percentage_test letter catalog number 58264e this determination applies only to you it may not be cited as a precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary we've sent a copy of this letter to your representative as indicated in your power_of_attorney please keep a copy of this letter in your records if you have questions please contact the person listed at the top of this letter sincerely jeffrey i cooper director exempt_organizations rulings and agreements letter catalog number 58264e
